Title: From James Madison to Wilson Cary Nicholas, 2 August 1815
From: Madison, James
To: Nicholas, Wilson Cary


                    
                        
                            Dear Sir
                        
                        Montpelier Aug 2. 1815
                    
                    I have recd yours of the 28th. Ult. The wishes of your son & of yourself, that he might be appd. to the Consulate at Leghorn had been previously made known to me; and I should have taken sincere pleasure in doing what depends on me for giving effect to them, had the way been sufficiently open; being well persuaded that your son merits all the confidence which is claimed for him. Mr. Appleton however continues to be Consul at that place, and it is not ascertained either that it would be proper to displace him, or that he could be properly allotted to any other Station which he would prefer to his present one. I ought to add that before our attention was called to your son, other military candidates, of rank and merits, had been answered by the fact, that there was no vacancy in the Consulate at Leghorn. Under these circumstances I can only express my regret that I am not more at liberty to consult the personal considerations which would be gratified by a different answer to your letter. Accept Sir assurances of my great esteem & of my friendly regards
                    
                        
                            James Madison
                        
                    
                 